Microsoft Statement of Work


MS Vendor Number:
2244849
Business Name:
Rainmaker Systems Inc
Street Address:
900 East Hamilton Ave, Suite 400
City, State, Zip Code:
Campbell, CA, 95008
Vendor Contact:
****
Vendor Contact E-mail:
****
Full Name of the Vendor Agreement:
**** Online Trials Management
Effective Date of the Agreement:
June 27, 2011
Statement of Work Period of Performance (date range)
July 1, 2011 – June 30, 2012
Microsoft Business Contact:
****



This Statement of Work (“SOW”) to the Vendor Services Agreement effective
2/26/2010 (“Agreement” or “VSA”) between Microsoft Corporation (“Microsoft”) and
Rainmaker Systems Inc (“Vendor”) is entered into between the parties and is
effective on the latter of June 28, 2011 or execution of this SOW by the parties
(“SOW Effective Date”). This SOW is subject to all terms and conditions in the
Agreement. In the event of a conflict between the SOW and the Agreement, the
terms and conditions of the Agreement will prevail. The parties agree as
follows:


1.
Introduction / Purpose Statement

The purpose of this SOW is to document the requirements, specifications,
implementation approach, deliverables, pricing and other rights and obligations
of the parties to achieve Microsoft’s objectives as more clearly described
herein. Capitalized terms used but not defined in this SOW will have the
meanings described in the Agreement.


The following provides a general overview of Work to be provided under this SOW:


The scope and primary objectives are to:
•
Maintain a high level of satisfaction with Microsoft customers and partners
through thoughtful and strategic communications and by demonstrating a high
degree of knowledge of Microsoft and its solution and services offerings

•
**** Online trial experience through tele-engagement with trial customers

•
Manage the profiling and qualification of **** Online trial customers and attach
the qualified customer to Microsoft’s channel partners and Microsoft field sales
per business rules provided to Rainmaker by Microsoft.

•
Verify and maintain data quality in Rainmaker systems and tools on a daily basis

2.
Description of Work



The following describes the project expectations and specifications; Vendor
activities; and reporting requirements for:  Work, Services, handling of
Microsoft Products, and/or other items or materials that Vendor will perform
and/or deliver to Microsoft under this SOW and in accordance with the Agreement 
(collectively, the “Work”).  If the parties agree that any of the Work should be
designated “work for hire,” the parties will make the designation in writing in
this SOW or a change order signed by both parties. 


2.1. Product Specifications
With the launch of Microsoft Online Services, Microsoft now sells directly to
corporate customers as well as through its extensive network of partners.
The **** cloud service helps a Microsoft Customer:
****
•
Manage Updates

•
Protect PC’s from Malware


**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

•
Track Hardware and Software Inventory

•
Proactively Monitor PCs

•
Provide Remote Assistance

•
Set Security Policies

•
Manage Multiple Customer Accounts from a single view

•
Increase your insight with reporting tools

****
Provides customers a combination of Microsoft Office Web Applications and
web-enabled tools that work with existing hardware, that come backed by the
robust security, reliability, and control needed to run their business. ****
provides cloud based solutions for companies such as:
•
Email & Calendar

•
**** Web Apps

•
Websites & Collaboration

•
IM & Online Meetings



2.2. Services
The scope of services requested is focused on the management of the Online
Trials qualification component:
•
Each ISS will complete up to **** conversations with trial participants per
business day dependent on volume of trials received.

•
Manage the profiling and qualification of **** Online trial customers and attach
the qualified customer to Microsoft’s channel partners

•
Provide an e-survey or phone survey to the trial participant to ensure the level
of engagement the trial participant has with the assigned partner and call new
partner (per MS provided list) in the event participant indicates originally
assigned partner not responsive; log in Rainmaker CRM.

◦
Re-assign to new partner per the minimum partner engagement model business
rules.

The **** Online Trials process will be supported by
•
Inside Sales Specialist Online (ISS Online)

The Inside Sales Specialist Online (ISS Online) will be responsible for
attempting to reach each **** Online Trial customer with the objective of
conducting customer profiling and basic needs discovery by telephone. This
includes:
•
Validating the customer profile information captured during Trial Sign-Up

•
Augmenting the customer profile with additional data account and contact data
including:

◦
Customer’s industry

◦
Contact’s job role

◦
Details of the customer’s current infrastructure and solutions

◦
Intended use

◦
Timeline for purchasing decision

◦
Estimated number of users

•
Understanding why the customer has chosen to sign-up for a **** and/or the ****
Online trial

•
Understanding the basic needs of the customer from a PC Management and Office
application functionality perspective

•
Understanding whether the customer is currently working with a Microsoft partner
on their requirements.

•
Recommending a Microsoft Partner for those customers that do not have a
preferred Partner


**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

•
Ascertaining the customer’s segment according to Microsoft account segmentation

•
Identifying the next steps for the customer based on the data captured

•
Setting the appropriate expectations with the customer in regards to follow-up

•
Ensuring all relevant data gathered is accurately logged in Rainmaker CRM

In addition to deploying a well-defined engagement model, Inside Sales
Specialist Online (ISS Online) will leverage Microsoft Solution Sales
Specialists, other Microsoft Sales and Services professionals and Microsoft
partners who will assist in providing customers with world-class solutions.


2.3.     Locations
(a)Facilities
Vendor shall perform the Work under this SOW at the following Site(s) (owned or
leased by Vendor)


Site Name
Location
Rainmaker Europe
Riverview House
Weyside Park
Catteshall Lane
Godalming
GU7 1XE
United Kingdom
Rainmaker Asia
8/F BPI Buendia Center
Sen. Gil Puyat Avenue
Makati City, Philippines 1200
Or
Alphaland
Makati City, Philippines
Austin Texas
1908 Kramer Lane
Suite B-300
Austin, TX 78758



Should vendor wish to provide services for this SOW under at a location not
listed in section 2.3(a), they must first seek and obtain written approval from
Microsoft.


(b)Language Support
Vendor shall provide the Work under this SOW in the following language(s):
Language
Essential (Required)
English
√
German
√
French
√
Spanish (Spain)
√
Portuguese (Portugal)
√
Italian
√
Portuguese (Brazil)
√
Spanish (LATAM)
√
Bahasa Malay
√
Dutch
√
Polish
√
Hebrew
√
French Canadian
√
Japanese
√
Swedish
√
Finnish
√
Danish
√


**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



(c)    All vendor staff including but not limited to ISS Online, Team Leads,
shall have a working knowledge of English


i.    Adding Supported Languages
Microsoft may request that additional languages be added to the program via the
Change Order process. The addition of new languages to the program is subject to
(i) the commercial availability of the language skill at the location requested
(ii) and the agreement that Microsoft will pay any cost associated with
developing or adapting training materials in said language.


ii.    Removal or Relocation of a Program Language
In the event that Rainmaker wishes to remove or relocate an Essential Program
Language, the request must be handled through the change order process.


iii.    Changes in Supported Languages
Rainmaker may request the removal or reassignment of any program language
related to a Call Center using the Change Order process. Rainmaker must have
approval from Microsoft to remove or reassign any program languages for Services
currently being delivered under the SOW. Microsoft agrees it will not
unreasonably withhold or delay such approval.


2.4. Hours of Operation
Days and Hours of Support


Standard Hours of Operation
Weekdays
8:00 a.m. – 5:00 p.m. local time for each country supported



The vendor will provide and schedule the appropriate staffing to ensure
continuous coverage during business hours for each of the geographic areas being
served by that center. For public holidays of the host site that are not
observed by the target geographic area the vendor must maintain resource
coverage.


The target geographic areas are as follows:


AMERICAS
EMEA
APAC
Canada
Mexico
Brazil
Colombia
Costa Rica
Chile
Peru
Trinidad & Tobago
Austria
Belgium
Denmark
Finland
Ireland
Italy
Netherlands
Norway
Sweden
Switzerland
United Kingdom
Germany
France
Italy
Spain
Portugal
Israel
Greece
Hungary
Poland
Cyprus & Malta
Hong Kong
India
Australia
New Zealand
Singapore
Malaysia
Japan



Outbound calling must comply with the national, regional and local regulations
applicable to business to business calls in each of the markets or countries
being served.


It is Vendor’s responsibility to ensure that all local and national employment
laws are complied with in connection with Vendor’s employees.


Should Microsoft wish to extend the times during which Vendor provides Services,
Vendor agrees to make all reasonable efforts to comply with such requests after
all such requests are documented, via the Change request process as detailed in
the VSA.


2.5. Vendor Provided Staff- Management
a)
Vendor shall meet the following minimum requirements with regards to management
staffing:


**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



Job Title
Responsibilities
VP/General Manager
Overall organization and program
Regional Directors
Overall execution and delivery
Regional relationship management with **** Telesales management
Microsoft Account Manager
Overall Microsoft relationship manager
Regional Telemarketing Operations Manager
Set-up and deployment in Europe, Americas and APAC
Overall execution and delivery
Single point of contact for **** and Windows Intune regional managers
Sourcing and architecture of tele teams
Ongoing support of all **** Online-related projects and deliverables
Coordination of global **** Online programs within Rainmaker
Project conference call and meeting facilitation
Manage vendor relationships
Internal task management
Focal point for IT services provided by Rainmaker Solutions Group: systems
administration, email services, web properties and technology requirements
Microsite integration management
Sales Floor Managers
Multi-lingual based on territory coverage under management
Responsible for day-to-day call center management
Day-to-day metrics and reporting
Ensure Service Levels and KPI’s are met
Manage process of requalification or acceptance of leads
Telesales Process Architect
Upfront strategy definition and implementation
Continued refinement of Telesales Playbook to support success
Manages the connection between people – focuses on process improvement and
communication of the personnel supporting the solution
Enterprise Architect
Responsible for the creation, development and implementation of the Global
operating framework for the current and future integration of both Microsoft
**** and Rainmaker business systems
Manages the connection between systems – focuses on process improvement through
the use of connected technology and infrastructure
Quality & Training Managers
Quality control & maintenance of existing programs
Develop and deliver training programs for ISS Online, Team Leads and management
Develop and deliver content through ViewCentral training management system
Creation of job aids
Financial and Reporting Analyst
Budget and change order management
Financial planning, analysis and reporting
HR & Recruiting Managers
Sourcing and recruiting staff at all call center locations
Works with contracted centers to maintain rep quality and identify situations
requiring corrective action





2.6. Vendor Provided Standard Roles and Levels
Vendor will staff the telesales function with personnel who possess the
following characteristics and minimum credentials and qualifications:


Inside Sales Specialist Online (ISS Online)
The CRM Inside Sales Specialist Online (ISS Online) is a telephone-based
resource contacting each new **** Online Trial customer with the objective of
conducting customer profiling and basic needs discovery to ensure that each
customer is supported in the most appropriate way during their **** Online
Trial. The ISS Online will validate customer profile information and understand
why the customer has chosen to sign up for the trial. The ISS Online will have
targets set on the percentage of trial customers contacted within 48 hours of
sign-up, the percentage of trial customers reached, and the number and
percentage of trial customers successfully qualified and handed off.

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

The ISS Online is responsible for understanding the basic needs of the customer
from a PC Management functionality perspective and also augmenting the sign-up
profile with additional data account and contact data.
The ISS Online identifies the customer’s next steps and then sets the
appropriate expectations with the customer for follow up. The appropriate next
steps will depend on a combination of:
•
The customer’s segment

•
The customer’s objective in signing up to the trial

•
The estimated seat size

•
Whether the customer is already engaged with a Microsoft partner

The ISS Online has the opportunity to recommend a Microsoft Partner for further
engagement, if the customer does not have a preferred incumbent. This role is
responsible in ensuring that qualified customers are handed off smoothly to
their next Microsoft contact or Partner or to proceed with customer
self-service.
Team Leader
The Team Leader provides day-to-day supervision and coaching of the supplier
team and plays a vital role in helping the often relatively inexperienced team
members navigate the challenging matrix of Microsoft, the partner model and the
network of internal Microsoft stakeholders and subject matter experts. The team
leader should be dedicated to Microsoft accounts only, where that is not
feasible the vendor must notify Microsoft of the shared responsibility.


The primary objective for the Team Leader is to manage his/her team to grow the
number and conversion rate of trial customers to paid subscribers whilst
maintaining a positive customer satisfaction and increasing Microsoft ****
Online market share against the competition. The Team Leader’s role is to:
•
Provide leadership, guidance, and inspiration to the team

•
Provide training on the roles and responsibilities of the team and support
Microsoft-provided training

•
Manage the ISS Online on a day-to-day basis

•
Monitor performance via call listening and tracking key metrics

•
Coach in areas that require knowledge/skills development

•
Conduct monthly 1:1’s and trial conversion reviews

•
Ensure that team members are skilled and motivated to achieve their targets

•
Give input into objective setting process with the relevant managers

•
Ensure the team is adhering to all set processes, guidelines, tools and systems

•
Help the team bring the relevant resources together to deliver a comprehensive
service to the customer

•
Drive integration and awareness of the relevant Microsoft and partner resources
which are available for supporting trial success

•
Manage the business productivity of the team by ensuring trial conversion
forecast accuracy and producing necessary metrics as required

Other crucial responsibilities of the Team Leader include compiling and
maintaining call statistics and ensuring a consistently high quality of
operations.
2.7. Staffing and Staffing Levels


2.7.1. Initial Program Staffing Commitment
Any change to level of staffing or staffing location must go through the change
order process.


(a)
United Kingdom Facility Minimum Staffing Commitment

As of July 5th, (estimated launch date) Rainmaker agrees to staff the UK
Facility with a minimum level of **** ISS Online resources; after which no
increase or decrease in staffing may occur without prior written approval and a
change order signed by both parties . In order for Rainmaker to achieve these
goals, Rainmaker has provided an estimate for resources to be onboarded prior to
the launch date as outlined below.
    
July 5th – **** ISS Online
July 18th - **** ISS Online
Aug 8th - **** ISS Online


Rainmaker will not fall below the estimates but may add resources earlier.



**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

(b)
Austin Facility Minimum Staffing Commitment

As of July 5, (estimated launch date) Rainmaker agrees to staff the Austin
Facility with a minimum level of **** ISS Online; after which no increase or
decrease in staffing may occur without prior written approval and a change order
signed by both parties. In order for Rainmaker to achieve these goals, Rainmaker
has provided an estimate for resources to be onboarded prior to the launch date
as outlined below.
    
July 5th – **** ISS Online
July 18th- **** ISS Online


Rainmaker will not fall below the estimates but may add resources earlier


(c)
Manila Facility Minimum Staffing Commitment

As of July 5, (estimated launch date) Rainmaker agrees to staff the Manila
Facility with a minimum level of **** ISS Online; after which no increase or
decrease in staffing may occur without prior written approval and a change order
signed by both parties. In order for Rainmaker to achieve these goals, Rainmaker
has provided an estimate for resources to be onboarded prior to the launch date
as outlined below.
    
July 5th - **** ISS Online
July 18th – **** ISS Online


Rainmaker will not fall below the estimates but may add resources earlier


2.7.2. Program Minimum Staffing Commitment
Rainmaker agrees to staff a minimum of **** Total ISS Online
tele-representatives on a global basis by Aug 8th. Microsoft agrees not to
request a reduction in the number of resources below **** Total
tele-representatives, during the term of the SOW. During that same time
Microsoft may request to increase resources as outlined in 2.7.2 (a).


(a)
Change in Staffing Levels

All staffing changes are subject to the provisions of this SOW. For any change
in staffing level as defined below, Rainmaker will adjust and pro-rate invoices
based on actual days services were performed during the period. This adjust
applies for increases and decreases


i.
Program Resource Changes by Microsoft

All changes in program commitments and personnel assignments will be managed via
the change order process unless specifically permitted by a provision of this
section.


ii.
Addition to Program Resources by Microsoft

Microsoft may request an increase in ISS Online program staff of not more than
**** within **** day period unless otherwise agreed by Rainmaker.
Rainmaker and Microsoft will mutually agree and sign a change order documenting
the scope of the staff increase or decrease. The change order effective date
will begin no later than on the first day of the following month. Rainmaker will
be required to have said staff delivering Services on behalf of Microsoft within
30 days of change order effective date.


iii.
Program Staffing Changes by Rainmaker.

Unplanned Staff Replacements or Attrition. The parties acknowledge that
unplanned changes will occur from time to time and Rainmaker will be required to
notify Microsoft within **** hours of such event, and provide an English
language interim coverage plan within **** hours after said notification.


iv.
Program Reassignment

Rainmaker may request the reassignment of Rainmaker personnel with **** days
notification to Microsoft. Unless expressly permitted by Microsoft, Rainmaker
shall not permit said employee to deliver services to a Microsoft Competitor, as
designated by Microsoft within the **** days following the transfer. The
requirement for notice and prior plan to replace is waived if it is determined
by Rainmaker that immediate removal of personnel is necessary to protect either
party's interests.


(b)
Hiring of Rainmaker Personnel

If Microsoft hires a Rainmaker ISS Online into Microsoft Field Sales team, the
applicable attrition penalty KPI’s will not apply.

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



2.8. Service Level Agreements (SLA’s) and Key Performance Indicators (KPI’s)


2.8.1. In performing the Services hereunder, Vendor shall meet or exceed the
metrics described herein
(a)
All metrics listed below are to be managed by Rainmaker on a daily basis,
reported to Microsoft on a weekly basis, and evaluated by both parties monthly
against milestone objectives.

(b)
Service Level Agreement

All metrics listed in the Core and Supporting Metrics are to be managed by
Rainmaker on a daily basis, reported to Microsoft on a weekly basis, and
evaluated by both parties monthly against milestone objectives. The SLA’s are
comprised of two components: Core Metrics and Infrastructure Metrics.


v.
Core and Supporting Metrics

Service Level Name
Target
Reporting Frequency
Description
Total Attrition in first 6 months of this SOW
****
****
****
Average Time to Fill a vacancy
****
****
****
Operational Readiness
****
****
****



vi.
Infrastructure Metrics

TTI Performance Metrics (during business hours)
Service Level Name
Target
****
****
****
****
****
****
****
****
****
****
****
****





vii.
Infrastructure Performance Monitoring

Metric
Requirement
Infrastructure - Primary Internet Connection Bandwidth
****
Performance data from Vendor
Infrastructure - Backup Internet Connection Bandwidth - Optional Report
****
Performance data from Vendor
****
Performance data from Vendor
Telecom - PBX, Voice Circuit and PSTN Lines
****
 
****
Performance data from Vendor
****
Performance data from Vendor



i.
The KPI’s will be:




**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

•
Qualification rate: **** % of Trial customers reached per day will be converted
to qualified opportunities (completed profiles and customer need established)

The Operational measures which are required in order to measure the above KPI’s
are:
•
Each ISS Online agent will reach **** Trial customers per day

•
Qualification rate assumes WWLM routes all trial participants not qualified for
ISS follow up through triage



2.9. Microsoft Supplied Materials
Microsoft will provide the following facilities, tools, and equipment to Vendor
for the purposes of performing the Work (“Microsoft Supplied Materials..”)
Vendor will be responsible for providing all other facilities, tools and
equipment not otherwise described herein.


Qty.
Item
Model / Description / Etc.
As needed for the services contained within the RFP
Latest Microsoft software available for download on microsoft.com
****
As needed for services contained within the RFP.
Customer data, as provided by Microsoft or developed by Vendor while performing
services under this SOW.
N/A





2.9.1. Expectations of use
(a)
Microsoft will retain all right, title, and interest in and to any of
Microsoft’s pre-existing property and assets and Microsoft Supplied Materials.

(b)
Vendor is not permitted to use any of the Microsoft Supplied Materials for any
purpose other than to provide Services or Work under this SOW.

(c)
All members of the supplier team shall use the loaned Microsoft Supplied
Materials, property and assets specifically and exclusively for the performance
of the work specified in any future SOW.

(d)
Training for the supplier team on proper use of Microsoft-supplied materials
shall be the supplier’s responsibility.

(e)
All Microsoft Pre-Existing Property, assets, and Microsoft Supplied Materials
shall be returned to Microsoft in good condition, less ordinary wear and tear,
upon completion of the SOW.

(f)
Where any of the Microsoft Supplied Materials, property or assets is returned in
sub-standard condition, or not returned within 30 working days of the SOW’s
expiration or termination, the supplier shall be liable to pay the costs of
replacement or repair to the property or assets



2.9.2. Ongoing training topics
Microsoft will provide as needed and/or as requested training for the telesales
representatives on relevant topics. These trainings will be conducted via Live
Meeting. Microsoft is responsible for providing the subject matter experts.
Train the Trainer sessions may take place at Microsoft locations, as well as at
the Vendor location; in such event, Microsoft will cover/reimburse the costs for
all associated travel. As deemed necessary by Microsoft, Microsoft shall provide
readiness plans and Train the Trainer programs for new products, program
launches and tools enhancements or rollouts, or if there is a significant change
to current products or processes/initiatives. This shall include training
materials and documentation as appropriate.
2.9.3. Microsoft internal systems
Microsoft will provide Vendor telesales representatives and management with an
appropriate level of system access and training to support use of a partner and
account look-up and other Microsoft tools as required to perform sales and trial
management functions.


2.9.3. Reporting templates
Microsoft will provide Vendor with the reporting templates that are needed for
the Weekly Reports


2.10. General Infrastructure


2.10.1. Tele workstations and resources
Vendor will provide adequate workstations for all Tele members, which include
ample space for all equipment and

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

storage/filing needs, noise reduction, and any other variables necessary to
ensure it is conducive to a positive and productive sales environment.
2.10.2. Other facilities requirements
•
Location of the Team Leaders must be in same general work area as the ISS Online

•
A meeting room sufficient for the entire Tele team is required

•
A multi-media training room is required that includes full workstation
simulation for each trainee

2.10.3. Technology Infrastructure
Vendor shall have an infrastructure capable of supporting a variety of data
communications – including phone, e-mail and internet – required to support Tele
operations. Vendor will be able to support file attachments within e-mail and be
compatible with current and future versions of Microsoft Exchange Server,
Microsoft Email client of Exchange or Microsoft Outlook, Office Communications
Server, Microsoft Office and other relevant Microsoft applications necessary to
manage the business. Vendor must have the required infrastructure to remotely
access Microsoft corporate network to perform role related tasks.


2.10.4. Workstation Requirements
(a)
Desktop

The supplier must equip each Tele member with the following minimum
specifications for each desktop:


System Requirements
Minimum
Operating System
****
Internet Explorer
****
Processor
****
Memory (RAM)
****
Hard Drive
****
Video Adapter
****
Video Monitor
****
Network Adapter
****
Standard Applications
****
Additional Applications
****



2.10.5. Access to Internet
Vendor shall provide internet access bandwidth at a minimum of **** kilobits per
second (kbps) per workstation. In addition to internet access, the supplier
shall meet the following specifications:
•
Ability to support Internet Protocol Security (IPSec)

•
Maintain the ability to deploy Point to Point Tunneling Protocol (PPTP) and
virtual private network (VPN) capabilities to the desktop

•
Support and maintain Remote Access Service (RAS), including card readers

•
Disparate redundant Internet Service Provider (ISP) provisioning



2.10.6. Network and Servers
a)
Network specifications

Vendor shall be responsible for its local area network (LAN). In addition, the
supplier shall:
•
Maintain latest versions of the anti-virus protection software required to
protect against potentially harmful viruses

•
Provide firewall protection against unauthorized access to any computers with
any Microsoft information

•
Provide **** private IP address for each **** public IP address (**** ratio) if
Network Address Translation (NAT) is used



b)
Server specifications

Vendor shall provide Exchange and SMTP servers for e-mail communication for all
Tele Team members. The Exchange or SMTP server must be able to communicate with
its Microsoft Exchange server in a secure fashion

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

(IPSec, etc.). Microsoft requires a dedicated server and will provide
configuration instructions.
2.10.7. Telecom


a)
Private branch exchange (PBX) requirements

Vendor shall provide functionality of a traditional PBX, including (but not
limited to) call transfers in blind or consult mode, conference calls with a
dedicated and non-dedicated conference board, call parking, and call pick-up.


Additional specifications include:
•
A solution capable of supporting Telephony Application Programming Interface
(TAPI) integration to Microsoft tool sets.

•
Digital circuits, entire phone system by plugging digital lines, T1/E1 trunks
and IP telephony-oriented network interfaces directly into the PBX solution.

•
Auto play messaging located on/off the supplier’s location to minimize downtime
impact in the event of telecom system failure.

•
Outbound dial-tone including PBX trunk card(s) and trunks for customer
call-backs.

•
License-compliant music for calls on hold

•
Full voice mail capabilities



b)
Automatic call distribution (ACD) requirements

Vendor shall provide functionality quickly and accurately route incoming calls.
ACD requirements include:
•
Ability to configure any number of agent queues for different lines of support
such as trial support, presales queries, etc.

•
Ability to configure multiple queues for enhanced distribution control and
efficiency of the supplier’s Tele members, such as multi-skilled queues.



c)
ACD preferences

Microsoft prefers that the supplier ACD has built-in multimedia support with a
universal queuing engine. The system should queue and distribute text chats,
e-mails, web-based interactions and other events chosen to track contacts – all
using the same skills-based routing as for telephone calls.


d)
ACD maintenance

Vendor shall be responsible for all maintenance, upkeep and upgrades for the ACD
system. At no time shall the system hardware and software be below the “Minimum
Recommended Configuration” as specified by the system’s manufacturer. Additional
requirements include:
•
Vendor shall have a maintenance contract with a manufacturer-approved support
provider.

•
Vendor shall schedule periodic system updates as recommended by ACD manufacturer
in accordance with support agreement.

•
Vendor shall have at least one technical resource at each site that is
manufacturer certified on the ACD.

•
All planned or scheduled ACD maintenance shall be performed during non-business
hours, whenever possible. Written (e-mail) notification must be provided to
Microsoft technical resources a minimum of 96 hours in advance or immediately
upon maintenance requirement identification. Events should not be initiated
unless confirmation/acknowledgement is provided by Microsoft technical
resources.



e)
Call activity monitoring and recording

Vendor telecom solution shall provide Team Leaders and Microsoft employees
real-time call monitoring and recording compliant with applicable regulations.
The on-demand monitoring and recording system shall be easy to use, activated at
the Team Leader’s console. The system will record and deliver recorded
interactions in known data file formats such as .wav and HTML.


f)
Additional requirements:

•
Recordings should be kept for no less than **** days for ****% of the calls

•
The recording system must allow hierarchical security model to control all
recording history to ensure security and confidentiality of recorded
interactions

•
The recording system must be kept in a secured database





2.10.8. Real-time display
Vendor shall provide tools that allow Team Leaders and Microsoft employees to
monitor the real-time status of every queue, workgroup or ISS Online.
Additionally, Team Leaders should be able to set alerts and thresholds to notify
out-

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

of range events along with visual indicators, sound, SMS, e-mail, phone call
options, reader boards, etc. to the supplier’s Team Leaders and/or Microsoft
personnel.


The following information shall be available through real-time tools:
a)
Phone calls

•
Call-in queue

•
Calls connected

•
Available voice resources

•
Average wait time

•
Current/last interval time abandonment

•
Call abandonment

•
Connection statistics



b)
Work group information

•
ISS Online logged in

•
Longest talk time

•
Wait time

•
Ready for next call



c)
Technology systems

•
Disk space

•
Memory usage

•
CPU usage for solution that involve Server computing operation





2.11. Confidentiality
2.11.1. Vendor will have internal policies on confidentiality, protection of
personally identifiable information and protection of intellectual property
applicable to and consistent with the terms of this SOW. Vendor will ensure that
all Vendor staff receive training on the above policies and the relevant terms
of this SOW, as applicable to the work performed by that employee. Vendor will
ensure this training is completed before Vendor staff interact with Customers..




2.12. Training Requirements


12.1. Vendor Responsibility
Vendor shall ensure that all vendor staff possess a skill level consistent with
the requirements of this SOW. vendor staff should have satisfactorily completed
all required training, as described in Vendor key measures below, before they
interact with Customers.
Vendor shall be solely responsible for providing trainers, organizing and
delivering training, including replication and cost of providing the training.
Vendor shall ensure that all vendor staff are trained based on the Microsoft
training program delivered in the Train the Trainer program and that all
trainees have completed the prerequisites indicated on any courses before
attending.


Microsoft requires that Vendor implement the training materials as they were
designed. If the training materials do not fit the required needs, Vendor shall
contact Microsoft prior to making any modifications or additions to the content.


The Vendor shall ensure that required training is provided to all members of its
Tele team, and that operations are not adversely affected during the
administration of training to any individual or group of individuals.


At Microsoft’s discretion, Vendor shall be responsible to host Train the Trainer
sessions at the Vendor’s Site(s). Vendor shall be required to have their
trainers available for all Train the Trainer sessions. Vendor shall be
responsible for all trainee and trainer travel expenses irrespective of where
the training sessions take place, unless otherwise agree to by Microsoft and
Vendor.


Trainers should be active members of the quality monitoring sessions and
process. Trainers shall work very closely with the Vendor Quality Manager to
review actual performance of vendor staff, identifying potential gaps and then
organizing subsequent training to reduce these gaps.

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

Trainers should review call monitoring templates and identify individuals that
need further coaching/training or more generally identify, on an ongoing basis,
general training needs for the overall team.
a)
Training Facilities

Vendor shall ensure that each Site maintains adequately equipped training
facilities to deliver training to vendor staff in connection with the Work
covered by this SOW. Such facilities shall at a minimum include training rooms
equipped with:
•
Training computer desktops meeting or exceed the minimum requirement set out in
section 2.10 of this SOW

•
Overhead projectors

•
Flip charts and other equipment typically used to provide training

•
Facility to provide on-the-phone training

New Hire Training – Estimated Commitment
CRM Inside Sales Specialist Online (ISS Online)
Rainmaker Agent Induction Training – **** hours
**** product training – **** hours
**** product training – **** hours


2.12.2. Microsoft Responsibility
As deemed necessary by Microsoft, Microsoft shall provide readiness plans and
Train the Trainer programs for new products, service updates, program launches
and tools enhancements or rollouts, or if there is a significant change to
current products or processes / initiatives. This shall include training
materials and documentation as appropriate.

Train the Trainer sessions may take place at Microsoft locations, as well as at
the Vendor location. Train the Trainer session may also be conducted by
Microsoft via conference call or via video conference facility.
Microsoft is under no obligation to provide ongoing training after initial
launch of Work contained in this SOW


2.12.3. Vendor Key Measures


Vendor shall ensure that:
All training requirements will be completed prior to first trial participant
outbound call is placed. Additionally, all ISS Online resources will be tested
and certified proficient prior to being released to the floor.
•
Training is delivered in a timely and consistent way;

•
Trainees are provided with the opportunity to provide feed-back on all training
sessions

•
Feed-back is analyzed and changes/improvements are implemented to ensure optimum
training sessions. Subject to any requirements under local data protection or
privacy laws, trainee feedback should be made available to Microsoft upon
request,

    
2.12.4. Quality Monitoring & Coaching
Vendor shall employ customary procedures for monitoring the quality of service
provided by the ISS Online. A Quality Monitoring Form shall be developed by
Vendor, meeting Microsoft approval, and consistently used by Team Leaders and
retained for reporting purposes. Vendor is encouraged to provide a list of key
checkpoints for a proposed QM Form for telephone calls and e-mails.


a)
Telephone and E-mail monitoring

i.
Within first **** days on live queues

ii.
After **** days on live queues

iii.
Substandard performer



ISS ONLINE Status
Defined as
Telephone & E-mail QM Frequency
New hire
****
****
New hire
substandard performer
****
****
Experienced
****
****
Experienced
substandard performer
****
****


**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



b)
Coaching

i.
Weekly coaching sessions documented on QM Forms for each ISS Online who does not
incur any violations

ii.
Coaching session required within 48 hours of any violations, documented on QM
Form

c)
Reporting

i.
Spreadsheet tracking log for each individual shall be kept, noting dates and
outcomes of each QM session

d)
Plan of Action

i.
Supplier shall present a plan of action that defines a chronic substandard
performer and the consequences for such



2.13. Reporting Requirements
Vendor will provide the following reports to Microsoft in accordance with the
schedule indicated.


Reporting
Reporting is a shared responsibility between Vendor and Microsoft. Vendor needs
to promptly and accurately enter all necessary and requested data into the
Rainmaker CRM - Online trial management system and other tools as specified. In
addition, Vendor will need to track and record all Vendor-specific activities
required for reporting purposes. Microsoft will generate and communicate all
necessary reports with the Vendor in a timely manner so that Vendor may be
prepared to fulfill its responsibilities in scheduled meetings, **** Online
trial conversion discussions, etc.


2.13.1. Daily reporting
a)
Vendor ensures ISS Online correctly enter daily activities in the Rainmaker CRM
system.



2.13.2. Weekly reporting
a)
Microsoft provides the trial conversion report

b)
Vendor provides and explains strategic priorities for the next week

c)
Vendor provides customer contact statistics (i.e. percentage of trial customer’s
reached within 24 hours of sign up and the number and percentage of customers
successfully profiled) and other customer contact information as requested by
Microsoft

d)
Vendor provides the QM Report and, if requested by Microsoft, the QM Forms

e)
Vendor provides Personnel Change Report, which includes name of any person
changing roles or separating from the Supplier, accompanied by person’s
position, date of separation, reason for separation and plan of succession

f)
Vendor will provide an update on attrition as well as the status of any open
positions.



2.13.3. Monthly Reporting
a)
Microsoft provides trial sign-up statistics including the trial conversation
rate report

b)
Microsoft provides trial closed data and associated seats

c)
The Vendor reviews with Microsoft actual vs. budgeted expenses

d)
The Vendor provides process improvement recommendations based on any adverse
results in:

•
KPIs

•
Personnel Change Report / Personnel Replacement Time

•
Training Report

•
Tools, Telecom & Infrastructure (TT&I) Report

e)
The Vendor addresses any operational issues



2.13.4. Quarterly Reporting
a)
Microsoft provides a business performance summary, including

•
Trials converted, **** Online customer and seat adds and **** Online revenue
performance

•
Trial sign-ups

•
Customer satisfaction results

◦
Microsoft conducts the survey, collates and publishes the results each quarter
along with areas for improvement.

◦
The vendor prepares a plan to address the identified areas for improvement.

b)
The Vendor provides quarterly personnel summary, including attrition

c)
The Vendor provides SLA status reports:

•
Personnel Replacement Time

•
Training Report

•
Tools, Telecom & Infrastructure (TT&I) Report

d)
The Vendor reviews with Microsoft actual vs. budgeted expenses

e)
The Vendor provides process improvement recommendations based on any adverse
results in:


**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

•
KPIs

•
Personnel Change Report / Personnel Replacement Time

•
Training Report

•
TT&I Report

f)
The Vendor addresses any operational issues

g)
Microsoft validates and communicates all KPI goals for the next quarter

1.



a.



b.



c.



d.



h)
Annual Forecast Development

i.
Microsoft prepares **** Online customer adds, seat adds, trial conversion rate
and customer satisfaction goals for the next fiscal year in quarterly views.
Microsoft will provide a draft of its annual forecast to Vendor for Vendor’s
review. Microsoft, in its sole discretion, may consider Vendor’s input when
finalizing the annual forecast.



2.14. Project Governance
Vendor will participate in the regular meetings indicated below.
 
Business Reviews


2.14.1. Weekly Service Review Meetings
Vendor shall organize a weekly review meeting with the focus on reviewing the
outputs covered in reporting section 2.13.


2.14.2. Monthly Operational Business Reviews
Vendor shall organize and present monthly operational business reviews for
Microsoft. The agenda and expectations shall be based on input from the
Microsoft Account Manager and/or the Microsoft Service Delivery team. In
general, these meetings shall include a Vendor performance review, continuous
improvement projects, management status reviews, efficiency optimization
initiatives and other operational areas and issues. Operational business reviews
may be held via a telephone conference facility. Vendor participants would
typically be key operational management i.e. those Vendor staff responsible for
day-to-day performance against core metrics set out in this SOW.


At a minimum, the following will be provided for each business review:
a)
Microsoft provides trial sign-up statistics including the trial conversion rate
report

b)
Microsoft provides trial closed data and associated seats

c)
Vendor reviews with Microsoft actual vs. budgeted expenses

d)
Vendor provides process improvement recommendations based on any adverse results
in:

•
KPIs

•
Personnel Change Report / Personnel Replacement Time

•
Training Report

•
Tools, Telecom & Infrastructure (TT&I) Report



e)
Vendor addresses any operational issues

Business Review expectations:
•
Soft copies of presentation shall be made available five (5) business days prior
to meeting.

•
Where Vendor has failed to meet core business metrics for **** consecutive
months, Vendor shall provide a Correction Action Plan and execution status of
plan



2.14.3. Quarterly Business Review
Quarterly Business Reviews (QBRs) shall be held every three (3) months,
face-to-face in a mutually agreed location, generally at one of Vendor’s
locations (i.e. a Site currently delivering service for Microsoft). It may on
occasion be held at a Microsoft office. Conference call participation should be
limited. To maintain focus and ensure direct and open communication, only key
participants shall be present and shall include senior management representation
from both parties. The purpose of the QBR is to review Vendor performance,
business trends and strategic direction. In general, these meetings shall assess
the future outlook and review the previous period.

QBRs shall include, but not be limited to the following components:

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

a)
Microsoft provides a business performance summary, including

•
Trials converted, **** Online customer and seat adds and **** Online revenue
performance

•
Trial sign-ups

•
Customer satisfaction results

◦
Microsoft conducts the survey, collates and publishes the results each quarter
along with areas for improvement.

◦
Vendor prepares a plan to address the identified areas for improvement.

b)
Vendor provides quarterly personnel summary, including attrition

c)
Vendor provides SLA status reports:

•
Personnel Replacement Time

•
Training Report

•
Tools, Telecom & Infrastructure (TT&I) Report

d)
Vendor reviews with Microsoft actual vs. budgeted expenses

e)
Vendor provides process improvement recommendations based on any adverse results
in:

•
KPIs

•
Personnel Change Report / Personnel Replacement Time

•
Training Report

•
TT&I Report

f)
Vendor addresses any operational issues

g)
Microsoft validates and communicates all KPI goals for the next quarter



QBR expectations:
•
Held the month following a completion of each three (3) month period

•
Soft copies of the presentation shall be made available five (5) business days
prior to meeting.

•
Where Vendor has failed to meet core business metrics for **** consecutive
months, Vendor shall provide a Corrective Action Plan and execution status of
plan.



Each party shall be responsible for all costs incurred by such party in
connection with these meetings.
A template for the QBR meeting shall be supplied by the Microsoft Account
Manager in advance of any review meeting.
Nothing in this section shall prevent more frequent reviews being performed by
either party. Any failure of Vendor and Microsoft to provide the reviews or have
the meetings described in this section shall not affect Vendor’s obligations
under the VSA or this SOW or the rights and remedies of Microsoft for Vendor’s
non-performance under the VSA or this SOW.


2.15. Security Requirements


In addition to the security requirements contained in the Agreement and
elsewhere in this SOW, Vendor shall implement and/or comply with the following
security requirements.


To the extent Services are performed at Vendor Facilities, Vendor shall provide
a secured Facility which limits the access to the Facility by non-authorized
Vendor employees. Vendor and Microsoft will formalize a plan during Q1 H1 to
meet the following security requirement:


Access to secured Facility where Microsoft Services are performed will always
remain locked and door entry into that site and around the offices within the
site shall only be allowed with the use of individual swipe card. Access by
non-Vendor employees shall be strictly controlled at all times.


In the event that that Vendor chooses to create an Offsite Facility, additional
requirements will be provided to Vendor, subject to the Change Control process
set forth in Section 5 of this SOW. “Offsite Facility” means any location not
owned or leased by Microsoft that has a persistent connection to the Microsoft
corporate network. A persistent connection is one that continues to exist in
perpetuity such as a dedicated network connection. A RAS connection is not an
example of a persistent connection. As of the Effective Date of this MSOW, there
is no Vendor Offsite Facility used for the performance of Services, as the term
is defined above.


a)
Privacy - Vendor Privacy Assurance (“VPA”) Program

Vendor shall participate in Microsoft’s VPA Program to ensure that appropriate
information security and privacy measures are contemplated and integrated into
the Vendor environments that handle Microsoft customer,

**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

employee, and/or partner personal information. Access to the VPA information at
the following link:
****


b)
Data Protection

The level of physical access control for any area that contains institutional
information is determined by the level of risk and exposure. Data centers and
other locations where restricted information is housed will be protected at all
times by physical access controls such as keys, access cards, and/or security
alarms.
Vendor shall ensure that all network equipment and computing equipment
containing sensitive or business critical systems and data are kept in an
access-controlled secure physical location. Each server room will be restricted
to IT and Maintenance personnel only. 
All Microsoft data will be kept secure and access to it and Microsoft tools will
be strictly limited to those directly involved with the Microsoft account.
Vendor shall ensure that:


•
Work areas are secured from unauthorized personnel;

•
Separate login passwords and user names are provided for all personnel who have
access to Microsoft records in order to track changes by each specific user.
Personnel shall not share, communicate, or otherwise divulge their passwords or
allow anyone to use their login/password;

•
Transactions can be traced to specific users;

•
Security practices require passwords for system access at the system level;

•
Passwords are secured, not posted or distributed, changed periodically, and are
unique to a user. All network passwords shall expire every **** days for
privileged accounts and every **** days for user accounts;

•
Users log out of the system when not in use;

•
Reasonable efforts are made to use most current version of Windows service
pack/security features for general network access;

•
Remote host files and trusted hosts are reviewed on a periodic basis and no less
than semi-annually for appropriate security;

•
All users are reviewed, including but not limited to, system administrators,
server operators, printer operators, and backup operators granted system
resources on a periodic basis and no less than semi-annually for appropriate
security;

•
All inactive accounts that have not logged on for more than **** days or within
****hours of termination of employment are removed; and All computers used by
the Vendor must be encrypted with the highest possible encryption standard
(BitLocker or greater



3.
Term and Termination



3.1.
Initial Term. This SOW will commence on the SOW Effective Date and continue
until December 31, 2011. Microsoft will have the option of renewing this SOW for
successive One (1) year terms (“Renewal Term”) by providing Vendor written
notice of its intent to renew at least thirty (30) days prior to the date of any
such renewal. Microsoft cannot terminate this SOW during the Initial Term.



3.2.
Automatic Termination: In the event that notification of renewal has not been
provided by Microsoft thirty (30) days prior to the end of the applicable term,
this SOW will automatically terminate at the end of the applicable term.



3.3.
Termination for Convenience

(a)To the extent the termination provisions herein are inconsistent with those
in the VSA, the termination terms herein shall govern this SOW. Otherwise, the
termination provisions in the VSA shall apply.
(b)Microsoft has the right to terminate this SOW for convenience with 30 days
advance written notice. However, this right to terminate for convenience is not
applicable during the first six ( 6) months after the Effective Date.


3.4.
Termination for Default

Either party may terminate this SOW if the other party has experienced a default
set forth below:
Rainmaker Default. For the purposes of this SOW, a default shall have occurred
with respect to Rainmaker, if:
(a)
Rainmaker fails to perform or comply with any material term or condition of this
SOW or governing


**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

VSA; or
Microsoft Default. For the purposes of this SOW, a default shall have occurred
with respect to Microsoft if:
•
Microsoft shall fail to make a payment to Rainmaker under the SOW;

•
Microsoft fails to perform or comply with any material term or condition of this
SOW or governing VSA.



For the purposes of this SOW, a material default shall have occurred with
respect to either party if such party ceases to do business as a going concern
(a corporate consolidation, merger, reorganization or acquisition through which
a party may be succeeded in its business by another entity shall not in and of
itself be deemed to be ceasing to do business); or becomes insolvent, makes a
general assignment for the benefit of creditors, files a voluntary petition of
bankruptcy, suffers or permits the appointment of a receiver for its business or
assets, becomes subject to any proceeding under U.S. bankruptcy law, or has
wound up or liquidated its business voluntarily or otherwise; or as otherwise
defined in Section 11 – Term of Agreement in the VSA).


Default Notice and Cure Period. Upon the occurrence of a default as defined
herein, the non-defaulting party shall issue a written Notice of Default to the
other party. Except as otherwise provided herein, the non-defaulting party may
terminate this SOW thirty (30) days after issuance of the Notice of Default,
unless the defaulting party has cured such default within the thirty (30) day
period or such longer period as may be required to cure such default, provided
that the defaulting party has, within said thirty (30) period, commenced and is
diligently pursuing an effective cure except that this longer period to cure
does not apply to Vendor’s obligation to maintain its line of credit.


4.
Pricing and Payment:

Pricing and payment for all Work provided hereunder shall be in accordance with
the following.


4.1 Pricing


a)
Fixed monthly payment: This amount is identified in advance and, with the
exception of agreed to increases in a headcount-set forth in a signed change
order, does not change. It is designed to account for the vendor’s headcount,
administrative, infrastructure and basic operating costs.

i.
Payments

All payments will be made in accordance with Section 4 of the Agreement.
 
 
 
Investment Schedule
 
 
H1 FY12 Rate
FTE's
July - Dec H1
H2 FY12 Rate
Aug – Dec H1
Project Tiger Total
EMEA Reps
$****
****
$****
$****
$****
$****
Asia Reps
$****
****
$****
$****
$****
$****
Japan Reps
$****
****
$****
$****
$****
$****
Americas Reps
$****
****
$****
$****
$****
$****
 
 
 
 
 
 
 
Business & Reporting Analyst
$****
****
$****
$****
$****
$****
 
 
 
$****
 
$****
$****





b)
Deferred Set Up and Implementation Fees: Vendor is deferring $****in Start-up
and implementation fees payable to Vendor only in the event of Termination for
Convenience in months 7, 8 or 9 as allowed by Section 3.3 above.



i.
Invoicing

The Vendor shall follow the Microsoft fiscal calendar invoicing monthly per the
calendar.


5.
Contacts and Escalation

  
5.1.
Contacts and Escalation Procedure


**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------

The following representative from Microsoft, or their successor or designee,
will be considered the Microsoft Vendor Account Manager or VAM and will have
authority to represent Microsoft with respect to this SOW: _ ****


The following representative from Vendor, or their successor or designee, will
be considered the Vendor Account Manager and will have authority to represent
Vendor with respect to this SOW: _****


If the above Microsoft and Vendor representatives are unable to come to
agreement on decisions that affect this SOW, the issue will be escalated
respectively by the parties to management as follows:


6.
Change Management

Changes to this SOW will be in accordance with the process described in Section
4(f) of the Agreement. Approved Changes will be memorialized in writing using
the Change Control Form attached hereto as Exhibit A and, upon signature by both
parties, will become an attachment to this SOW.


IN WITNESS WHEREOF, the parties have executed this SOW by their duly authorized
representative as of the Effective Date set forth above.






/s/ *******                                    July 5, 2011    
Date








/s/ Tom Venable                                July 1, 2011    
Tom Venable, SVP Sales & Marketing                 Date





**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



Exhibit A – Change Control Form


Date Requested: ____________________    Change Number ___________


Title of Request: ____________________________    Requested By:
_____________________________
This Change to the [SOW Title] SOW dated [SOW Effective Date] between Microsoft
Corporation (“Microsoft”) and [Company Name] (“Vendor”) is entered into between
the parties and is effective on [Change Effective Date]. This Change Order is
subject to all terms and conditions in the Agreement and SOW. The parties agree
as follows:
Change Requested in: (Check all that apply)
Specifications    Deliverables
Schedules    Services
 Other ____________________________
Affected Section #s of Statement of Work, or name of other document:


Description of Change:
Reason for Change:
Impact of Request on SOW:
Section
 # Current language: Proposed language:
 
 




 
 
 
 
 
 
Category of Change (complete all that apply):
                            Current    Proposed:
Cost
 
 
Schedule
 
 
Resources
 
 
Effective Date
This Change Control will be effective on the _____ day of __________, 200__.
Vendor Approval
 Print Name/Title____________________________
Signature__________________________ Date__________
Microsoft Approval
 Print Name/Title____________________________
Signature__________________________ Date__________


**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.



--------------------------------------------------------------------------------



Exhibit A – Change Control Form


Date Requested: __July 6, 2011__________________    Change Number
_CR0001__________


Title of Request: Initial Term Correction_____________________     Requested By:
__Douglas Langdon___


This Change to the **** Online Trials Management SOW dated July 1, 2011 (with an
Effective date of June 27, 2011) between Microsoft Corporation (“Microsoft”) and
Rainmaker Systems (“Vendor”) is entered into between the parties and is
effective on July 5th, 2011. This Change Order is subject to all terms and
conditions in the Agreement and SOW. The parties agree as follows:
Change Requested in: (Check all that apply)
Specifications    Deliverables
Schedules    Services
X Other __Initial Term__________________________
Affected Section #s of Statement of Work, or name of other document: Section 3 –
3.1


Description of Change: Correcting Initial Term to reflect the correct length for
the SOW
Reason for Change: Initial Term stated from SOW effective date to December 31,
2011 and should have stated from SOW effective date to June 30, 2012 as previous
sections referenced.
Impact of Request on SOW:
Section
 # Current language: Proposed language:
3
3.1 Initial Term. This SOW will commence on the SOW Effective Date and continue
until December 31, 2011. Microsoft will have the option of renewing this SOW for
successive One (1) year terms (“Renewal Term”) by providing Vendor written
notice of its intent to renew at least thirty (30) days prior to the date of any
such renewal. Microsoft cannot terminate this SOW during the Initial Term.


3.1 Initial Term. This SOW will commence on the SOW Effective Date and continue
until June 30, 2012. Microsoft will have the option of renewing this SOW for
successive One (1) year terms (“Renewal Term”) by providing Vendor written
notice of its intent to renew at least thirty (30) days prior to the date of any
such renewal. Microsoft cannot terminate this SOW during the first six (6)
months of the Initial Term.


Table pg 1/Row 8
Effective Date of the Agreement: June 27, 2011
Effective Date of the Agreement: June 28, 2011
Category of Change (complete all that apply):
                            Current    Proposed:
Cost
 
 
Schedule
 
 
Resources
 
 
Effective Date
This Change Control will be effective on the _____ day of __________, 200__.
Vendor Approval
 Print Name/Title__Tom Venable_________ Signature__/s/ Tom Venable______
Date__7/11/2011_______
Microsoft Approval
 Print Name/Title__********____________Signature___/s/ ********_______
Date__8/1/2011________




**** = Certain information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

